Case 16-12194-whd   Doc   Filed 10/09/19 Entered 10/09/19 14:35:21   Desc Main
                          Document      Page 1 of 6
Case 16-12194-whd   Doc   Filed 10/09/19 Entered 10/09/19 14:35:21   Desc Main
                          Document      Page 2 of 6
                                                                                                                                PAGE 1 OF 2
            Case 16-12194-whd                Doc         Filed 10/09/19 Entered 10/09/19 14:35:21 Desc Main
                                                         Document      Page 3 of 6       Annual Escrow Account
                                                                                           Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                                 ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                              004     1461668906_ESCROWDISCSTMT_190928

                                                                                        DATE: 09/28/19

                                                   233
              RICHARD B PERRIGO                                                        PROPERTY ADDRESS
              335 WESLEY MILL PL                                                       335 WESLEY MILL PL
              VILLA RICA, GA 30180                                                     VILLA RICA, GA 30180



PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 12/01/2019
THROUGH 10/31/2020.
            -------- ANTICIPATED PAYMENTS FROM ESCROW 12/01/2019 TO 10/31/2020 ---------
HOMEOWNERS INS                                                    $642.00
COUNTY TAX                                                        $855.54
TOTAL PAYMENTS FROM ESCROW                                     $1,497.54
MONTHLY PAYMENT TO ESCROW                                         $124.79
          ------ ANTICIPATED ESCROW ACTIVITY 12/01/2019 TO 10/31/2020 ---------
                   ANTICIPATED PAYMENTS                                                              ESCROW BALANCE COMPARISON
MONTH         TO ESCROW              FROM ESCROW                  DESCRIPTION                 ANTICIPATED                   REQUIRED

                                                          STARTING BALANCE -->                $1,356.77                    $1,247.96
NOV                 $0.00                                                                     $1,356.77                    $1,247.96
DEC               $124.79                    $855.54 COUNTY TAX                                 $626.02                      $517.21
JAN               $124.79                                                                       $750.81                      $642.00
FEB               $124.79                                                                       $875.60                      $766.79
MAR               $124.79                    $642.00 HOMEOWNERS INS                      L1->   $358.39               L2->   $249.58
APR               $124.79                                                                       $483.18                      $374.37
MAY               $124.79                                                                       $607.97                      $499.16
JUN               $124.79                                                                       $732.76                      $623.95
JUL               $124.79                                                                       $857.55                      $748.74
AUG               $124.79                                                                       $982.34                      $873.53
SEP               $124.79                                                                     $1,107.13                      $998.32
OCT               $124.79                                                                     $1,231.92                    $1,123.11
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $108.81.
                                              CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                              $339.43
ESCROW PAYMENT                                                                               $124.79
NEW PAYMENT EFFECTIVE 12/01/2019                                                             $464.22
YOUR ESCROW CUSHION FOR THIS CYCLE IS $249.58.




                                        ********** Continued on reverse side ************




                          IF YOUR SURPLUS IS $50 OR GREATER, BSI FINANCIAL SERVICES WILL
                          SEND YOU A REFUND CHECK, PROVIDED YOUR LOAN IS CURRENT.

                          IF YOUR SURPLUS IS LESS THAN $50, THE FUNDS WILL REMAIN IN
                          YOUR ESCROW ACCOUNT.




Licensed as Servis One, Inc. dba BSI Financial Services. BSI Financial Services NMLS# 38078. Colorado Office Location: 7200 S. Alton Way, Ste.
B180, Centennial, CO 80112 (303) 309-3839. Licensed as a Debt Collection Agency by the New York City Department of Consumer Affairs, (#
2001485-DCA). North Carolina Collection Agency Permit (# 105608).
                                                                                                                                                                                                  PAGE 2 OF 2
                      Case 16-12194-whd                              Doc Filed 10/09/19 Entered 10/09/19 14:35:21                                                                     Desc Main
                                                                             Document from
                                                                  ********** Continued   Page 4 of**********
                                                                                           front    6


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 03/01/2018 AND ENDING 02/28/2019. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 03/01/2018 IS:
   PRIN & INTEREST                                                                                                                           $339.43
   ESCROW PAYMENT                                                                                                                            $122.40
   SHORTAGE PYMT                                                                                                                               $6.11
   BORROWER PAYMENT                                                                                                                          $467.94
                       PAYMENTS TO ESCROW                                       PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                     ACTUAL                     DESCRIPTION                  PRIOR PROJECTED                     ACTUAL
                                                                                                                         STARTING BALANCE                                       $733.40                         $278.48
   MAR                  $122.40                 $1,003.60 *                        $611.00                               HOMEOWNERS INS   T->                                   $244.80            A->           $38.08
   MAR                                                                                                         $622.00 * HOMEOWNERS INS
   MAR                                                                                                         $622.00   HOMEOWNERS INS
   APR               $122.40                     $385.53           *                                                                                                          $367.20                          $423.61
   MAY               $122.40                     $257.02           *                                                                                                          $489.60                          $680.63
   JUN               $122.40                     $128.51           *                                                                                                          $612.00                          $809.14
   JUL               $122.40                     $128.51           *                                                                                                          $734.40                          $937.65
   AUG               $122.40                     $128.51           *                                                                                                          $856.80                        $1,066.16
   SEP               $122.40                     $128.51           *                                                                                                          $979.20                        $1,194.67
   OCT               $122.40                     $128.51           *                                           $855.54 * COUNTY TAX                                         $1,101.60                          $467.64
   NOV               $122.40                     $128.51           *                                                                                                        $1,224.00                          $596.15
   DEC               $122.40                     $128.51           *               $857.82                                        COUNTY TAX                                  $488.58                          $724.66
   JAN               $122.40                     $122.40                                                                                                                      $610.98                          $847.06
   FEB               $122.40
                  __________                     $122.40
                                              __________                     __________                   __________                                                          $733.38                          $969.46
                    $1,468.80                   $2,790.52                      $1,468.82                   $2,099.54


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $244.80. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $38.08.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

  Determining your Shortage or Surplus
  Shortage:
   .
  Any shortage in your escrow account is usually caused by one the following items:
   . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
   . A projected increase in taxes for the upcoming year.
     The number of months elapsed from the time of these disbursements to the new payment effective date.
  Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
  shortage can be paid either partially or in full.
  Surplus:
   .
  A surplus in your escrow account is usually caused by one the following items:
   .  The insurance/taxes paid during the past year were lower than projected.
   .  A refund was received from the taxing authority or insurance carrier.
      Additional funds were applied to your escrow account.
  If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
  run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
  your escrow account.




If you have filed a bankruptcy petition and there is either an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we
may not and do not intend to pursue collection of that obligation from you personally. If these circumstances apply, this notice is not and should not be construed to be a demand for payment from you personally.
Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired
     Case 16-12194-whd       Doc    Filed 10/09/19 Entered 10/09/19 14:35:21        Desc Main
                                    Document      Page 5 of 6


1     Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
      Chase A. Berger, Esq. (SBN 083794)
2     Kristin A. Zilberstein, Esq. (SBN 200041)
3     Jennifer R. Bergh, Esq. (SBN 305219)
      Adam Thursby, Esq. (SBN 318465)
4     L. Bryant Jaquez, Esq. (SBN 252125)
5     GHIDOTTI | BERGER, LLP
      1920 Old Tustin Avenue
6     Santa Ana, CA 92705
7     Ph: (949) 427-2010
      Fax: (949) 427-2732
8     mghidotti@ghidottiberger.com
      cberger@ghidottiberger.com
9     kzilberstein@ghidottiberger.com
10    jbergh@ghidottiberger.com
      athursby@ghidottiberger.com
11    bjaquez@ghidottiberger.com
12
      Authorized Agent for Secured Creditor
13    US Bank Trust N.A., as Trustee of Bungalow Series F Trust c/o BSI Financial Services

14                            UNITED STATES BANKRUPTCY COURT
15                   NORTHERN DISTRICT OF GEORGIA – NEWNAN DIVISION
16
      In Re:                                           )   CASE NO.: 3:16-bk-12194-whd
17
                                                       )   CHAPTER 13
18    RICHARD BRIAN PERRIGO,                           )
                                                       )   CERTIFICATE OF SERVICE
19             Debtor(s).                              )
20                                                     )
                                                       )
21                                                     )
                                                       )
22                                                     )
23                                                     )
                                                       )
24                                                     )
25
26                                  CERTIFICATE OF SERVICE

27
               I am employed in the County of Miami-Dade, State of Florida. I am over the age of
28
      eighteen and not a party to the within action. My business address is: 3050 Biscayne Blvd.,

      Suite 402, Miami, FL 33137.
                                                   1
                                     CERTIFICATE OF SERVICE
     Case 16-12194-whd       Doc      Filed 10/09/19 Entered 10/09/19 14:35:21             Desc Main
                                      Document      Page 6 of 6


1            I am readily familiar with the business’s practice for collection and processing of
2     correspondence for mailing with the United States Postal Service; such correspondence would
3
      be deposited with the United States Postal Service the same day of deposit in the ordinary
4
      course of business.
5
6     On October 9, 2019, I served the following documents described as:

7                   NOTICE OF MORTGAGE PAYMENT CHANGE
8
      on the interested parties in this action by placing a true and correct copy thereof in a sealed
9
      envelope addressed as follows:
10
      (Via United States Mail)
11
12    Debtor                                              Debtor’s Counsel
      Richard Brian Perrigo                               Angela Little Hamilton, Esq.
13    335 Wesley Mill Pl                                  A. L. Hamilton & Associates, LLC
14    Villa Rica, GA 30180                                543 E. Lanier Avenue
                                                          Fayetteville, GA 30214
15    Trustee
      Melissa J. Davey
16    Melissa J. Davey, Standing Ch 13 Trustee
17    Suite 200
      260 Peachtree Street, NW
18    Atlanta, GA 30303
19
20    _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
      the United States Postal Service by placing them for collection and mailing on that date
21    following ordinary business practices.
22    ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
23    Eastern District of California

24    __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct.
25
26           Executed on October 9, 2019 at Miami, Florida.

27    /s / Ricardo Becker
      Ricardo Becker
28




                                                      2
                                       CERTIFICATE OF SERVICE
